/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Phone: 602.277.8996

                                                  UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF ARIZONA



 JOHN PIERRE CASCIATO,                                                                    Chapter 13
                                                                                          Case No. 2-18-bk-14654 EPB
 538 WEST MICHELLE DRIVE
                                                                                          TRUSTEE'S 2019 ANNUAL
 PHOENIX, AZ 85023
                                                                                          STATUS REPORT OF RECEIPTS
                                                                                          AND DISBURSEMENTS

                                                                         Debtor.

     This is an annual status report of receipts (plan payments) for up to two years and all disbursements (payments) by the
Trustee to creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If a
debtor or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If you have a
general question about the bankruptcy process, go to the Trustee's website at www.chapter13.info.

                 Dates                                 Plan Payment Schedule                                 Tax Returns for 2018
  Petition Date: 12/3/2018                          Pmt Amt       Month #              Month #     The Trustee has not received the 2018
  Plan Payment Start Date: 1/2/2019
                                                     943.00          1       through     60        income tax returns. The Trustee is
  Plan Confirmed On: 6/19/2019
  Last Payment Received: 7/19/2019                                                                 making a request of the Debtor(s) for the
  Last Disbursement Date: 7/30/2019                                                                returns to be provided within 14 days or
                                                                                                   the Trustee might file a motion to
                                                                                                   dismiss the case.

                                          Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a receipt not shown below, provide the Trustee                                    Plan payments are current.
   with a copy of the front and back of the receipt (unless payment was made
   through TFS). Plan payments can be made online through www.tfsbillpay.com.
                                                                                           The total amount of plan payments received: $6,650.00
                                                                                             The amount of trustee fee taken on receipts: $406.60
  Covers receipts posted July 26, 2017, through July 25, 2019.                                             Amount of Undistributed Funds: $0.00
         Date           Ck #          Amount               Date             Ck #       Amount                Date           Ck #       Amount

      7/19/19            TFS          950.00             6/19/19            TFS        950.00             5/13/19           TFS         950.00
      4/12/19            TFS          950.00             3/12/19            TFS        950.00             2/12/19           TFS         950.00
      1/14/19            TFS          950.00




          Case 2:18-bk-14654-EPB                   Doc 32          Filed 08/29/19 Entered 08/29/19 11:15:25                        Desc
 Disbursement information (payments to creditors) is on Document
                                               Main     the next page.        Page 1 of 2
                                               Disbursements to Administrative Expenses / Claimants / Creditors
          The Plan was confirmed on 6/19/2019. The Trustee's last disbursement was on 7/30/2019 and the amount paid out to date is $6,650.00. The
          amount of Trustee's percentage fee paid is $406.60.


                                                  Trustee                                                                                           Principal
Pmt Seq




                                                             Last
                                                  or Court             Claim   Claim      Debt       Principal    Interest   Interest      Total    Balance
                                                             Pmt
           Creditor Name                          Claim #    Date      Class   Type(s)   Amount        Paid         Rate       Paid        Paid     of Claim

 13
           PHOENIX FRESH START                               7/30/19    L                 4,310.00     3,093.40                  0.00    3,093.40     1,216.60

 24
           U.S. BANK NATIONAL ASSOCIATION            010     7/30/19    S         V      19,676.94     2,354.00      3.40      446.00    2,800.00    17,322.94
           COMENITY CAPITAL BANK                     014     7/30/19    S         P       2,221.72      261.12       6.00       88.88      350.00     1,960.60

 33
           DISCOVER BANK                             001                U                10,397.76         0.00                  0.00        0.00    10,397.76
           CAPITAL ONE BANK USA                      002                U                11,345.72         0.00                  0.00        0.00    11,345.72
           JEFFERSON CAPITAL SYSTEMS LLC             003                U                   718.40         0.00                  0.00        0.00      718.40
           U.S. BANK NATIONAL ASSOCIATION            004                U                 3,815.90         0.00                  0.00        0.00     3,815.90
           RESURGENT CAPITAL SERVICES                005                U                 3,209.83         0.00                  0.00        0.00     3,209.83
           CHASE BANK USA                            006                U                 8,431.46         0.00                  0.00        0.00     8,431.46
           U.S. BANK NATIONAL ASSOCIATION            007                U                 7,278.10         0.00                  0.00        0.00     7,278.10
           U.S. BANK NATIONAL ASSOCIATION            008                U                13,608.79         0.00                  0.00        0.00    13,608.79
           U.S. BANK NATIONAL ASSOCIATION            009                U                14,737.50         0.00                  0.00        0.00    14,737.50
           PORTFOLIO RECOVERY ASSOCIATES LLC         011                U                   380.62         0.00                  0.00        0.00      380.62
           (PRA)
           BECKET & LEE LLP                          012                U                   977.27         0.00                  0.00        0.00      977.27
           CITIBANK N.A.                             013                U                 2,582.71         0.00                  0.00        0.00     2,582.71
           COMENITY CAPITAL BANK                     014                U                   515.08         0.00                  0.00        0.00      515.08


           Explanation of codes:
            (1) A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to the creditor.
            (2) "#" refers to a claim that the Court has disallowed.
            (3) Class codes: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
            (4) Claim Type: "A" = arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage; "P" = personal property;
                "R" = residence; "V" = vehicle


           In re CASCIATO                                     Case No. 2-18-bk-14654-EPB                                                            Page 2

          If the Trustee has an email address for the Debtor, then the Trustee sent the Annual Report by email. Else the Trustee sent a
          paper copy to the address appearing in the caption and to a separate mailing address for the joint debtor, if the Trustee has
          that information.




                      Case 2:18-bk-14654-EPB                  Doc 32 Filed 08/29/19 Entered 08/29/19 11:15:25                                Desc
                                                               Main Document    Page 2 of 2
